Citation Nr: 1000098	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The Veteran served on active duty from February 1959 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran was last accorded a VA psychiatric examination in 
March 2005.  At that time, his major complaint was 
depression.  In addition, he described social isolation, 
diminished concentration, occasional flashbacks, nightmares, 
avoidance tendencies, intrusive thoughts, difficulty 
sleeping, irritability, and exaggerated startle responses.  A 
mental status evaluation demonstrated anxiety but was 
otherwise negative.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 52, which is reflective of moderate symptoms 
and moderate difficulty in social and occupational 
functioning (including few friends and conflicts with 
co-workers).  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM IV).  Also, the examiner recommended that 
the Veteran, who had discontinued his medication, "reconnect 
with his psychiatrist."  

Subsequently, the Veteran has described a worsening of his 
psychiatric symptomatology.  Specifically, in the notice of 
disagreement which was received 
at the RO in May 2006, he reported experiencing a worsening 
of his PTSD symptomatology in the past few years.  In 
particular, he noted being unable to hold a job, having 
trouble sleeping, going through "days of depression," 
losing interest in once enjoyable activities, and becoming 
isolated from even  his friends and family.  

After the March 2005 VA examination, the Veteran received 
only periodic outpatient psychotherapy treatment.  Several 
records note that he canceled, or simply failed to report, to 
the scheduled individual treatment sessions.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's assertions of a worsening of his PTSD 
symptomatology since the last VA examination in March 2005, 
the Board finds that additional VA examination is necessary 
to determine the current nature and extent of this 
service-connected disability.  [The Board agrees with the 
representative's request that a remand of this appeal is 
necessary to accord the Veteran an opportunity to undergo a 
new examination to determine the current nature and extent of 
his PTSD.]  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  Obtain copies of records of 
psychiatric treatment that the Veteran 
may have received at the Boston VA 
Medical Center since September 2005.  
Associate all such available records with 
the claims folder.  


2.  Thereafter, schedule the Veteran 
for a VA examination to determine the 
nature and extent of his 
service-connected PTSD.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Any testing 
deemed necessary should be performed.  
All pertinent psychiatric pathology 
should be noted in the examination 
report.  As part of the evaluation, the 
examiner is requested to assign a GAF 
score.  The examiner should also 
address the impact of the Veteran's 
service-connected PTSD on his ability 
to work.  A complete rationale for all 
opinions expressed must be provided.  

3.  Following completion of the above, 
adjudicate the issue of entitlement to 
a disability rating greater than 
50 percent for PTSD.  If the decision 
remains adverse to the Veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations 
considered pertinent to this issue as 
well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


